                     UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION-FLINT

IN RE:                                               CHAPTER 13
Jonathon Grant Vosler                                CASE NO: 19-32056
                                                     JUDGE: Joel D. Applebaum
           Debtor
_____________________________/


                              ORDER CONFIRMING PLAN
      The Debtor(s)' Chapter 13 plan was duly served on all parties in interest. A hearing
on confirmation of the plan was held after due notice to parties in interest. Objections, if
any, have been resolved. The Court hereby finds that each of the requirements for
confirmation of a Chapter 13 plan pursuant to 11 USC §1325(a) are met.
     Therefore, IT IS HEREBY ORDERED that the Debtor(s)' Chapter 13 plan, as last
amended, if at all, is confirmed.
      IT IS FURTHER ORDERED that the claim of Doug Dern P64567 , Attorney for
the Debtor(s), for the allowance of compensation and reimbursement of expenses is
allowed in the total amount of $ 3,500.00 in fees and $ 0.00 in expenses, and that the
portion of such claim which has not already been paid, to-wit: $ 2,500.00 shall be paid
by the Trustee as an administrative expense of this case.
      IT IS FURTHER ORDERED that the Debtor(s) shall maintain all policies of
insurance on all property of the Debtor(s) and this estate as required by law and contract.
       All filed claims to which an objection has not been filed are deemed allowed
pursuant to 11 USC §502(a), and the Trustee is therefore ORDERED to make
distributions on these claims pursuant to the terms of the Chapter 13 plan, as well as all
fees due the Clerk pursuant to statute.
        IT IS FURTHER ORDERED that the Debtor(s) shall provide a complete copy of
their annual federal income tax returns during case pendency on or before June 1 of the
filing tax year or if unfiled, provide a copy of the extension to the Trustee. Should the
Debtor(s) not provide the requested tax information to the Trustee then the Trustee may
file a Notice of Default giving the Debtor(s) 21 days to respond as to why the information
has not been provided. Upon the filing of the response the Court shall set a hearing on
the matter.



     19-32056-jda    Doc 54    Filed 02/20/20   Entered 02/20/20 08:50:34   Page 1 of 2
      IT IS FURTHER ORDERED as follows: [Only provisions checked below apply]
☒ The Debtor(s)' Plan payments shall be increased to $ 2085 per Month effective
  the 14 day of January , 2020 .
☒ Other: Credit Union one the stay shall be lifted.

☒ On June 01, 2021 when the 2011 Honda is paid off the plan payment will increase by
  $260.00 PER MONTH.


Objections Withdrawn:

For Creditor /s/ Christopher Frank
Christopher Frank (P67169)
PO Box 2191
Royal Oak MI 48068
248-268-2224
chrisf@leducfrank.com

Approved:

/s/ Carl L Bekofske                                   /s/ Doug Dern
Carl L. Bekofske P10645                               Doug Dern P64567
Chapter 13 Standing Trustee                           Attorney for Debtor
400 N. Saginaw St., Ste. 331                          11636 Highland Rd. #107
Flint MI 48502                                        Hartland MI 48353
(810) 238-4675                                        (810) 632-9160
ecf@flint13.com                                       law4less@aol.com


Signed on February 20, 2020




     19-32056-jda    Doc 54    Filed 02/20/20   Entered 02/20/20 08:50:34   Page 2 of 2
